Citation Nr: 0001801	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased original disability rating for 
service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which granted a claim by the 
veteran seeking entitlement to service connection for PTSD, 
assigning a 30 percent disability rating, and which denied a 
claim seeking entitlement to service connection for back and 
bilateral knee disorders.

The Board notes that the veteran submitted a claim in August 
1995 seeking entitlement to service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure.  The 
RO has rendered no decision in regard to that claim.  
Therefore, that issue is referred back to the RO for all 
appropriate action.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased original disability rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for PTSD and has 
appealed the initial grant of less-than-complete benefits.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).

Because the veteran's PTSD claim is well-grounded, VA has a 
duty to assist him with the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  This includes a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Epps v. Brown, 9 
Vet. App. 341 (1996) (§  5103(a) duty attaches in cases where 
the record references other known and existing evidence that 
might pertain to the claim under consideration).

Here, the veteran, in his November 1997 Notice of 
Disagreement, indicated that there were medical treatment 
records available from the "PTSD/PCT Treatment Program," at 
the VA Medical Center (VAMC) in Tuscaloosa, Alabama, and that 
those records were not considered by the RO in its decision 
granting the veteran a 30 percent rating for PTSD.  He 
requested that the RO obtain those records and reconsider its 
rating decision.  However, no such records are currently in 
the claims file, and the claims file shows no attempt by the 
RO to obtain said records.  The Board recognizes that the 
veteran, on his own initiative, submitted VA outpatient 
records from the VAMC in Tuscaloosa, Alabama, dated from 
April 1997 to January 1998.  However, these do not pertain to 
treatment for PTSD or any other psychiatric disorder, and 
there is no indication that these records came from the 
PTSD/PCT program at that facility.  Therefore, the Board 
finds that VA records pertinent to the veteran's PTSD claim 
may be available, but not of record.  As a result, an attempt 
should be made by the RO to obtain any and all such records.  
This is necessary in order to provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim can be made.  38 C.F.R. § 3.159  (1999).

In regard to VA examination of the veteran's PTSD, the Board 
notes that he was provided such an examination in August 
1997, after submitting his claim for entitlement to service 
connection for PTSD.  Subsequently, in his March 1998 
Substantive Appeal, VA Form 9, the veteran requested re-
examination of his PTSD by VA.  The claims file shows that VA 
PTSD examination was scheduled, but that the veteran called 
to cancel that appointment and not to reschedule it.  Most 
recently, the veteran's accredited representative, in its 
October 1999 informal brief presentation, argued that the 
veteran should be rescheduled for VA examination of his PTSD 
because there was "insufficient notice" given to him about 
the consequences of a "failure to report" for the 
examination.  The Board disagrees.  First, the Board finds 
that the veteran did not "fail to report" for said 
examination; he called and expressly canceled the 
appointment.  This indicates that he did not wish to appear 
for it, rather than simply did not know of it.  Second, the 
veteran was provided the regulations pertaining to the 
consequences of failing to appear for VA examination in the 
RO's February 1999 Supplemental Statement of the Case.  VA 
examination may be rescheduled upon a showing of "good 
cause" for failure to appear for a prior examination.  
38 C.F.R. § 3.655  (1999).  No such good cause has been 
shown.  Alternatively, reexamination is authorized if the 
medical evidence is otherwise inadequate, 38 C.F.R. § 3.326; 
if it appears that a veteran's service-connected disability 
has materially changed, 38 C.F.R. § 3.327; or if a prior VA 
examination is inadequate, 38 C.F.R. § 4.70  (1999).  
However, in anticipation of the time that will elapse before 
the case is returned to the Board, the issue regarding an 
increased evaluation for the veteran's service-connected PTSD 
cannot be properly considered without current examination 
findings relative to the degree of severity of the 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 C.F.R. § 4.2 (1999).

In regard to the veteran's claim for entitlement to service 
connection for back and bilateral knee disorders, the Board 
finds that a Notice of Disagreement to the RO's September 
1997 denial of that claim was submitted by the veteran in 
March 1998.  In a March 1998 Statement in Support of Claim, 
VA Form 21-4138, the veteran specifically stated that he 
disagreed with the September 1997 rating decision and that he 
wished to appeal the denial of service connection for back 
and bilateral knee disorders.

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1999); see also 
38 C.F.R. 
§ 20.201  (1999) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1999).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991); Godfrey v. Brown, 7 Vet. App. 398, 408-410  (1995).

Here, no Statement of the Case on the issue of entitlement to 
service connection for back and bilateral knee disorders has 
been provided to the veteran.  Consequently, this matter must 
be remanded in order for the veteran to be assured of full 
procedural due process.  See 38 C.F.R. § 19.9  (1999) ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case back to the agency of original jurisdiction.) (emphasis 
added).

The Board notes that the claims file contains a November 1998 
rating decision, classifying the veteran's back and bilateral 
knee claim as involving the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection.  That is inaccurate.  As stated above, the 
veteran properly and timely appealed the RO's initial denial 
of entitlement to service connection for those disorders.  
Therefore, his appeal concerns the basic issue of entitlement 
to service connection for back and bilateral knee disorders.

The Board makes no finding as to whether or not the veteran 
has presented well grounded claims for service connection for 
back and bilateral knee disorders, invoking a duty to assist.  
See 38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all medical treatment records 
pertaining to the veteran's PTSD at the 
PTSD/PCT Treatment Program, at the VA 
Medical Center in Tuscaloosa, Alabama.  
If attempts are unsuccessful, the veteran 
should be notified of this fact and 
provided an opportunity to obtain and 
submit such records himself.  In 
addition, he should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source.  Copies of the medical records 
from all sources he identifies, including 
VA records, (not already in the claims 
folder) should then be requested.  All 
medical records obtained should be added 
to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veteran's PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service- 
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

3.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased rating for PTSD, with 
consideration of all the evidence of 
record.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

4.  The veteran and his accredited 
representative should also be issued a 
Statement of the Case with respect to the 
claim of entitlement to service 
connection for back and bilateral knee 
disorders.  The veteran should be advised 
that the RO's November 1998 rating 
decision, classifying the issue as 
involving the issue of new and material 
evidence to reopen his claim, was 
erroneous.  The veteran should also be 
advised that he may perfect his appeal of 
this issue by filing a substantive appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. 
§ 20.302(b) (1999), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
purpose of this REMAND is to fulfill VA's duty to assist and 
to insure procedural due process.  The veteran needs to take 
no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the veteran's appeal.  Therefore, the veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(1999) failure to cooperate by attending any portion of the 
requested VA examination may result in an adverse 
determination, in whole or in part.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



